DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Bidichandani et al US Patent 8,401,505.
 Bidichandani et al disclose in figures 1 and 2;  a radio-frequency (RF) module (20) comprising: a first reception port (232 for Bluetooth (BT) signal); a second reception port (230 for wireless local area network (WLAN) signal); an RF splitter  (RF divider 214) configured to receive the BT signal and the  WLAN signal ; and wherein the RF splitter if not inherent would have been obvious configured to: transmit a first RF signal of the received RF signal to one of the first reception port and the second reception port in a first mode (for communicating with BT); transmit a second RF signal of the received RF signal to another of the first reception port and the second reception port in a second mode (for communicating with WLAN), and simultaneously transmit the first RF signal and the second RF signal to the first reception port and the second reception port in a third mode in order for simultaneously communicating with both WLAN and BT (column 4, line 19 - column 7, line 4).
 With regards to  claim 18, the first RF signal is of a first communication protocol (BT), and the second RF signal is of a second communication protocol (WLAN) that is different from the first communication protocol (column 4, lines 19-45).

Allowable Subject Matter
Claims 1-16 are allowed.
 With regards to claims 1-16, the prior art does not disclose a first series switch configured to control a switching operation to electrically connect the common branch node and the first branch node to each other and a second series switch configured to control a switching operation to electrically connect the common branch node and the second branch node to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 9, 2022

/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843